           Case 2:20-cv-00738-CMR Document 38 Filed 02/09/21 Page 1 of 12




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 LYNN OXENBERG and RONALD
 LEWIS
                           Plaintiffs,
                                                                  CIVIL ACTION NO. 20-738
                   v.
 NORRIS COCHRAN, * in his official
 capacity as the Acting Secretary of the
 Department of Health and Human
 Services,
                           Defendant.


                                       MEMORANDUM OPINION


Rufe, J.                                                                                    February 8, 2021

         Plaintiffs Lynn Oxenberg and Ronald Lewis have brought this action against Defendant

Norris Cochran, Acting Secretary of the Department of Health and Human Services, challenging

the denial of their claims for Medicare coverage. The issues have been briefed, and the parties

filed cross-motions for summary judgment. Defendant then moved to dismiss under Federal Rule

of Civil 12(b)(1) for lack of standing under Article III of the United States Constitution. Because

Plaintiffs must have standing to proceed with the case, the Court will first rule on Defendant’s

motion to dismiss. For the reasons stated below, that motion will be granted.

    I.     BACKGROUND

         The facts as alleged in Plaintiffs’ complaint are uncontested for purposes of the motion to

dismiss. Plaintiffs suffer from glioblastoma multiforme (“GBM”), a particularly lethal form of




*
  Under Fed. R. Civ. P. 25(d), Norris Cochran is substituted as Defendant for former Secretary of the Department of
Health and Human Services Alex Azar.
             Case 2:20-cv-00738-CMR Document 38 Filed 02/09/21 Page 2 of 12




brain cancer. Research has shown that alternating electric fields are effective in disrupting the

cell replication of this type of cancer. 1 Treatment based on this research, known as tumor

treatment field therapy (“TTFT”), has been shown to be effective in treating GBM. 2 It has been

shown to increase the two-year survival rate of GBM patients by more than 38% and nearly

triple the five-year survival rate. 3 TTFT is an FDA-approved treatment.

           Novocure, Inc. is the manufacturer and sole supplier of the equipment that delivers

TTFT, which goes by the brand name “Optune.” Novocure rents the Optune device to patients on

a monthly basis, and Medicare patients prescribed TTFT submit monthly claims for the use of

the device. Patients prescribed TTFT will use the Optune device for the remainder of their lives.

           A. Medicare Claims Process

           Medicare coverage for the Optune device is provided under Part B, which provides

coverage for durable medical equipment. 4 For a device to be covered, it must be “reasonable and

necessary;” that is, it must be medically appropriate, safe and effective, and not experimental. 5

           When a claim is denied for not being “reasonable and necessary,” a Medicare beneficiary

has the right to appeal. There are five levels in the appeal process after an initial denial: 1) the

beneficiary can request “redetermination” from the Medicare Contractor, which must be




1
    See, e.g. Eilon D. Kirson, et al., Disruption of Cancer Cell Replication by Alternating Electric Fields, 64 CANCER
RESEARCH      3288, 3288–95 (2004), R. at 475–82.
2
  See, e.g., Roger Stupp, et al., Effect of tumor-treating fields plus maintenance temozolomide vs maintenance
temozolomide alone on survival in patients with glioblastoma: a randomized clinical trial, 318 JAMA 2306, 2306–16
(2017).
3
    See Pl.’s Mot. Summ. J. [Doc. No. 12] at 4.
4
    See 42 U.S.C. §§ 1395k(a), 1395x(s)(6).
5
 See, e.g., Medicare Program Integrity Manual (“MPIM”) § 13.5.4,
https://www.hhs.gov/guidance/sites/default/files/hhs-guidance-documents/pim83c13.pdf (last accessed Feb. 8,
2021).
                                                            2
            Case 2:20-cv-00738-CMR Document 38 Filed 02/09/21 Page 3 of 12




performed by a person who did not make the initial decision; 6 2) if the claim is denied, the

beneficiary can request “reconsideration” by a Qualified Independent Contractor (“QIC”), whose

panel members must have “sufficient medical, legal, and other expertise, including knowledge of

the Medicare program;” 7 3) if the QIC upholds the denial, the beneficiary can appeal to an

Administrative Law Judge (“ALJ”), who issues a decision based on the evidence presented at a

hearing or otherwise admitted into the administrative record; 8 4) if the ALJ enters an unfavorable

decision and denies the claim, the beneficiary can appeal to the Medicare Appeals Council,

which issues the final decision of the Secretary for the purposes of exhaustion; 9 and 5) after a

final decision has been made, a beneficiary may file suit in a federal district court to challenge

the denial of a claim. 10 A GBM patient may have to go through this entire process repeatedly if

TTFT is regularly denied.

           B. TTFT Local Coverage Decisions

           The Secretary has delegated broad authority in determining whether Medicare covers a

particular service to the Centers for Medicare and Medicaid Services (“CMS”). CMS, in turn,

contracts with Medicare Administrative Contractors (“MACs”) to administer some day-to-day

functions, such as making coverage determinations, issuing payments, and developing Local

Coverage Determinations (“LCD”) for the geographic area it serves. 11




6
    See 42 U.S.C. § 1395ff(a)(3); 42 C.F.R. § 405.940.
7
    42 C.F.R. § 405.968(c)(1); see also 42 U.S.C. § 1395ff(c); 42 C.F.R. § 405.960.
8
    See 42 U.S.C. § 1395ff(d)(1); 42 C.F.R. §§ 405.1000, 405.1002, 405.1042.
9
    See 42 U.S.C. § 1395ff(d)(2); 42 C.F.R. § 405.1100.
10
   42 U.S.C. §§ 1395ff(b), 405(g). A beneficiary may also file in district court if the Council does not respond within
a specified time frame. See 42 C.F.R. § 405.1132.
11
     See 42 U.S.C. § 1395kk-1.
                                                           3
             Case 2:20-cv-00738-CMR Document 38 Filed 02/09/21 Page 4 of 12




           An LCD is an official decision made by a MAC on the Medicare coverage of a particular

item or service. It specifies “the circumstances under which the item or service is reasonable and

necessary.” 12 An LCD is binding on the initial determination and on redetermination, but not on

the QIC or ALJ. 13 However, a QIC or ALJ must give LCDs “substantial deference if they are

applicable to a particular case.” 14 When an ALJ or QIC declines to follow an LCD, they must

“explain the reasons why the policy was not followed.” 15

           The LCD in effect between October 2015 and September 2019 (the “2015 LCD”)

provided the following coverage guidelines for TTFT: “Tumor treatment field therapy (E0766)

will be denied as not reasonable and necessary.” 16 Under the 2015 LCD, all requests for

coverage for TTFT and the Optune device were initially denied. They were also denied on

“redetermination” from the Medicare contractor. This LCD was in effect when Plaintiffs’ claims

were denied.

           On September 1, 2019, the TTFT LCD was revised. The revised LCD permitted coverage

for newly diagnosed GBM, and permitted coverage for continued use of TTFT where the clinical

benefit is demonstrated and the patient is using the Optune device for an average of 18 hours per




12
     MPIM § 13.5.4.
13
     See 42 U.S.C. § 1395ff(c)(3)(B)(ii)(II).
14
     42 C.F.R. § 405.968(b)(2); see also 42 C.F.R. § 405.1062(a).
15
     42 C.F.R. § 405.1062(b); see also 42 C.F.R. § 405.968(b)(3).
16
  Local Coverage Determination No. L34823, Effective Oct. 1, 2015,
https://localcoverage.cms.gov/mcd_archive/view/lcd.aspx?lcdInfo=34823:3 (last accessed Feb. 8, 2021).
                                                           4
          Case 2:20-cv-00738-CMR Document 38 Filed 02/09/21 Page 5 of 12




day. 17 According to Novocure, the coverage criteria under the revised LCD “is generally similar

to Optune’s commercial coverage criteria for newly diagnosed GBM.” 18

         C. Procedural History

             1. Plaintiff Lynn Oxenberg

         Plaintiff Lynn Oxenberg was diagnosed with GBM in November 2017. After surgery and

chemo-radiation, Ms. Oxenberg was prescribed TTFT and the Optune device. She submitted

monthly claims for coverage for the Optune device, and each claim was initially denied under the

2015 LCD. She appealed these denials through four separate appeals. 19 Although the underlying

facts were the same in each appeal, three of ALJs approved coverage and one ALJ denied

coverage. The ALJs approving coverage rejected the 2015 LCD because of the “overwhelming”

medical literature establishing the effectiveness of TTFT. 20 The favorable decisions became

final, and Ms. Oxenberg timely appealed the decision denying coverage.

             2. Plaintiff Ronald Lewis

         Plaintiff Ronald Lewis was diagnosed with GBM in early 2018. After surgery and

chemo-radiation, he was prescribed TTFT and the Optune device. Mr. Lewis’s monthly claims

were also initially denied under the 2015 LCD. He appealed the decisions through two separate



17
  Sept. 1, 2019 Revision to Local Coverage Determination No. L34823, R. 132–53. The TTFT LCD was revised
again on January 1, 2020. The current LCD is substantially similar to the Sept. 1, 2019 revision. See
https://www.cms.gov/medicare-coverage-database/details/lcd-details.aspx?lcdid=34823 (last accessed Feb. 8, 2021).
18
  Businesswire, Medicare Releases Final Local Coverage Determination Providing Coverage of Optune for Newly
Diagnosed Glioblastoma (July 18, 2019), https://www.businesswire.com/news/home/20190718005355/en/ (last
accessed Feb. 8, 2021).
19
   Medicare sends notice of denials to beneficiaries on “a quarterly/90-day mailing cycle,” and an appeal is generally
made of all denials occurring within those three months. Medicare Claims Processing Manual § 21.10,
https://www.cms.gov/Regulations-and-Guidance/Guidance/Manuals/Downloads/clm104c21.pdf (last accessed Feb.
8, 2021).
20
  See, e.g., R. at 30–31. The ALJ denying coverage determined that even if the LCD was outdated, an ALJ lacked
the authority to review the validity or categorically reject an LCD. Id. at 71–72.
                                                          5
              Case 2:20-cv-00738-CMR Document 38 Filed 02/09/21 Page 6 of 12




appeals. One ALJ found in Mr. Lewis’s favor and another did not. 21 The favorable decision

became final, and Mr. Lewis timely appealed the unfavorable decision.

                 3. Plaintiffs’ appeal of denials of coverage

             After properly exhausting administrative remedies, Plaintiffs brought this action under 42

U.S.C. § 405(g), appealing the decisions denying their claims. Plaintiffs argue that because the

favorable decisions are final, the Secretary should be collaterally estopped from issuing denials

on the grounds the favorable final decisions reject.

       II.     LEGAL STANDARD

             Under Rule 12(b)(1), a complaint must be dismissed if the court lacks subject matter

jurisdiction to hear the claim. 22 Federal courts are courts of limited jurisdiction and under Article

III of the Constitution, a federal court only has the power to adjudicate “cases” or

“controversies.” 23 “[T]he irreducible constitutional minimum of standing consists of three

elements:” (1) the plaintiff must have suffered an injury in fact; (2) the injury must be fairly

traceable to the challenged conduct of the defendant; and (3) the injury is likely to be redressed

by a favorable judicial decision. 24 The party asserting standing has the burden of establishing

these elements. 25




21
   The favorable decision found that it was “appropriate to depart from the [2015 LCD] based upon evidence that
was not available at the time the LCD was written.” Id. at 739. The unfavorable decision found that the ALJ lacked
the authority to consider the validity of the 2015 LCD and therefore could not depart from it. See id. at 2829.
22
     In re Schering-Plough Corp. Intron/Temodar Consumer Class Action, 678 F.3d 235, 243 (3d Cir. 2012).
23
     U.S. Const., art. III, § 2.
24
  Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016), as revised (May 24, 2016) (citations and quotations
omitted).
25
     Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992).
                                                             6
             Case 2:20-cv-00738-CMR Document 38 Filed 02/09/21 Page 7 of 12




       III. DISCUSSION

           “To establish injury in fact, a plaintiff must show that he or she suffered ‘an invasion of a

legally protected interest’ that is ‘concrete and particularized’ and ‘actual or imminent, not

conjectural or hypothetical.’” 26 For an injury to be “concrete,” it must be “real, and not

abstract,” 27 and “a risk of real harm may satisfy the requirement of concreteness.” 28

           Three other district courts have considered nearly identical cases involving the denial of

claims covering TTFT under the 2015 LCD, and each case was dismissed for lack of standing. 29

Those courts found no injury-in-fact because the plaintiffs were not financially liable for the

denial of coverage and they were unable to show more than a “mere[] hypothetical or

conjectural” risk of any future harm. 30 Similarly, Plaintiffs have not shown any injury-in-fact.

They have not shown any tangible financial injury, any legitimate risk of future harm, or any

statutorily created injury.

                1. Plaintiffs have not suffered a tangible economic injury

           Despite the denied claims, Plaintiffs received and continue to receive the necessary TTFT

treatment. Under the ALJ decisions, the supplier Novocure—not Plaintiffs—was financially

responsible for the denied coverage. The ALJ for Ms. Oxenberg’s denial held that “[t]he supplier

is responsible for knowing that the disputed services were not medically reasonable and



26
     Spokeo, 136 S. Ct. at 1548 (quoting Lujan, 504 U.S. at 560).
27
     Id. (quotations and citations omitted).
28
     Kamal v. J. Crew Grp., Inc., 918 F.3d 102, 115 (3d Cir. 2019).
29
  See Pehoviack v. Azar, No. 20-0661, 2020 WL 4810961, at *3 (C.D. Cal. July 22, 2020); Komatsu v. Azar, No.
20-0280, 2020 WL 5814116, at *3 (C.D. Cal. Sept. 24, 2020); Prosser v. Azar, No. 20-0194, 2020 WL 6266040, at
*1 (E.D. Wis. Oct. 21, 2020).
30
  Komatsu, 2020 WL 5814116, at *2; see also Pehoviack, 2020 WL 4810961, at *3 (“Plaintiff has not directly
experienced any injury stemming from the MAC Denial, and the potential consequences she discusses in her
Opposition remain speculative.”).
                                                            7
             Case 2:20-cv-00738-CMR Document 38 Filed 02/09/21 Page 8 of 12




necessary. Thus, the supplier remains responsible for the non-covered charges.” 31 The ALJ for

Mr. Lewis’s denial held that “[t]he Beneficiary neither knew, nor reasonably should have been

expected to know, that any of the services would not be covered by Medicare. The liability of the

Beneficiary is waived . . . . However, . . . the Provider is liable for the non-covered charges.” 32

Neither Plaintiff has suffered any tangible economic harm from their denials.

                 2. Plaintiffs have not shown a risk of future harm

            Plaintiffs argue that because Novocure may decide to no longer cover denied treatment,

they face an actual or imminent threat of harm. 33 But there is no evidence in the record that

Novocure will in fact shift the financial risk of a denial to Plaintiffs, and “allegations of

hypothetical, future injury are insufficient to establish standing.” 34

            An Advanced Beneficiary Notice (“ABN”) is a form signed by a beneficiary explaining

that Medicare will most likely deny coverage for a specific service and detailing the specific

reason why. 35 A supplier such as Novocure must first provide a beneficiary with an ABN before

financial liability for a denial of coverage can be shifted onto the beneficiary. Despite the denials

of coverage, Novocure has not required either Plaintiff to sign an ABN, and there is no indication

that Novocure plans to do so in the future.

            Furthermore, Plaintiffs’ denials were under the 2015 LCD, which rejected coverage for

TTFT as a matter of course. The 2015 LCD is no longer in effect. Under the current LCD,




31
     R. at 72.
32
     Id. at 2830.
33
     Pls.’ Opp. Mot. to Dismiss [Doc. No. 34] at 9–11.
34
     Reilly v. Ceridian Corp., 664 F.3d 38, 42 (3d Cir. 2011).
35
     See 42 C.F.R. § 411.404(b).
                                                            8
             Case 2:20-cv-00738-CMR Document 38 Filed 02/09/21 Page 9 of 12




continued coverage for TTFT is “reasonable and necessary” where the patient is adhering to the

treatment and deriving a benefit from it. The record does not show that any coverage has been

denied under the current LCD. It also does not suggest that Plaintiffs’ continued coverage would

not meet the current LCD’s requirements. Indeed, one ALJ noted that “[Ms. Oxenberg] would fit

within the very specific and limited parameters set out in the [current LCD],” 36 and Plaintiffs

have stated that “[o]ther than the cases at issue, each of Plaintiffs’ claims has eventually been

paid.” 37

           For Plaintiffs to be held financially liable for future TTFT treatment, numerous events

must come to pass. They must be denied coverage under the current LCD, that denial must be

upheld on appeal, and Plaintiffs must be required to sign an ABN. Plaintiffs must then be denied

coverage again, and that denial must be upheld on appeal. Plaintiffs’ risk of future financial harm

is not “certainly impending,” as is required to constitute an injury-in-fact. 38

                3. Plaintiffs have not shown a statutorily created injury

           Plaintiffs contend that they have suffered an injury-in-fact through the deprivation of a

substantive statutory right. 39 “Congress may create a statutory right or entitlement the alleged

deprivation of which can confer standing to sue even where the plaintiff would have suffered no

judicially cognizable injury in the absence of statute.” 40 Additionally, the Supreme Court has




36
     See R. at 14.
37
     Pls.’ Opp. Mot. to Dismiss [Doc. No. 34] at 2.
38
  Whitmore v. Arkansas, 495 U.S. 149, 158 (1990) (citations and quotations omitted). However, if some of these
preconditions were to come to pass, Plaintiffs may file a new suit.
39
     See Pls.’ Opp. Mot. to Dismiss [Doc. No 34] at 4–7.
40
     Warth v. Seldin, 422 U.S. 490, 514 (1975).
                                                           9
            Case 2:20-cv-00738-CMR Document 38 Filed 02/09/21 Page 10 of 12




noted that “Congress is well positioned to identify intangible harms that meet minimum Article

III requirements.” 41

           But “Congress cannot erase Article III’s standing requirements.” 42 A plaintiff will not

have constitutional standing just because a statute “grants a person a statutory right and purports

to authorize that person to sue to vindicate that right.” 43 “[E]ven in the context of a statutory

violation,” there must still be a cognizable injury. 44 The Third Circuit has interpreted this to

mean that a statutory violation that does not cause an actual harm must create a material risk of

the harm that the statute was intended to prevent. 45

           Plaintiffs have alleged an intangible injury—that the supplier and not Medicare was

financially responsible for their treatment. They argue that this is a statutory violation of

Medicare because Congress created an entitlement to Medicare benefits. 46 But as discussed

above, under the facts of this case, Plaintiffs’ denials have not caused any tangible financial harm

or created any material risk of future harm. Plaintiffs have therefore alleged only “a ‘bare

procedural violation, divorced from any concrete harm,’ that cannot ‘satisfy the injury-in-fact

requirement of Article III.’” 47



41
     Spokeo, 136 S. Ct. at 1549.
42
     Raines v. Byrd, 521 U.S. 811, 820 n.3 (1997).
43
     Spokeo, 136 S. Ct. at 1549.
44
     Id.
45
   See Kamal, 918 F.3d at 112–13 (citations and quotations omitted) (“If the violation does not present a material
risk of harm to that underlying interest, however, a plaintiff fails to demonstrate concrete injury.”).
46
     See Pls.’ Opp. Mot. To Dismiss [Doc. No 34] at 5 (citing 42 U.S.C. § 1395k(a)).
47
   Long v. Se. Pennsylvania Transportation Auth., 903 F.3d 312, 325 (3d Cir. 2018) (quoting Spokeo, 136 S. Ct. at
1549). See also Pozzuolo v. Portfolio Recovery Assocs., LLC, 371 F. Supp. 3d 217, 224 (E.D. Pa. 2019) (citations
and quotations omitted) (holding that plaintiff lacked standing because “[e]ven though there was a violation of [the
statute], [plaintiff] cannot show actual harm or a material risk of harm. By his own admission, he was not hurt as a
result of receiving this letter.”).
                                                          10
            Case 2:20-cv-00738-CMR Document 38 Filed 02/09/21 Page 11 of 12




           Plaintiffs also argue a statutory injury because Medicare creates a “Mulligan,” or do-over,

where “the Secretary will still pay the claim if the beneficiary neither knew nor should have

known that the claim would be rejected.” 48 Plaintiffs argue that because of the denials, they have

lost their “Mulligan,” and this is a concrete injury-in-fact. But Plaintiffs still do not face financial

exposure in the absence of an ABN. Even if this type of loss would be sufficient, a beneficiary’s

“Mulligan” is only lost when the conditions of the new denial were “comparable” to the earlier

denial. 49 As discussed above, Plaintiffs’ denials were under the 2015 LCD and all new claims

will be reviewed under the current LCD. The Secretary has asserted that the adoption of the

current LCD is a significant change and “[i]t is highly unlikely that an ALJ would deem the

plaintiffs to have knowledge that their TTFT claims would be denied under the [current] LCD,

given a denial in different circumstances under the [2015] LCD.” 50

                4. Plaintiffs have no concrete stake in the outcome of this action

           Plaintiffs’ situation is comparable to that of the plaintiffs in Thole v. U. S. Bank N.A. 51 In

Thole, the plaintiffs brought a claim against the fiduciaries of their retirement plan alleging

mismanagement. But the plan only provided fixed monthly benefits, no matter the fiduciaries’

performance. Because of this, if the plaintiffs were to lose their lawsuit, “they would still receive




Plaintiffs argue that other district courts have found that denial of a Medicare entitlement creates a “concrete injury,”
even when there is no financial harm. See Pls.’ Opp. Mot. to Dismiss [Doc. No. 34] at 5–6 (collecting cases). But the
cases cited by Plaintiffs “are inconsistent with modern standing precedent of the Supreme Court because they rely
on a notion that standing may be founded on no more than an abstract ‘entitlement’ right created by statute without
focus on whether a plaintiff has sustained a practical, concrete injury from the claimed violation of the statutory
right.” Hull v. Burwell, 66 F. Supp. 3d 278, 284 (D. Conn. 2014).
48
     Pls.’ Opp. Mot. to Dismiss [Doc. No. 34] at 8–9; see also 42 U.S.C. § 1395pp(a).
49
     42 U.S.C. § 1395pp(a)(2).
50
     Def.’s Reply Supp. Mot. to Dismiss [Doc. No. 36] at 8.
51
     140 S. Ct. 1615 (2020).
                                                          11
            Case 2:20-cv-00738-CMR Document 38 Filed 02/09/21 Page 12 of 12




the exact same monthly benefits that they are already slated to receive, not a penny less,” and if

they were to win their lawsuit, “they would still receive the exact same monthly benefits that

they are already slated to receive, not a penny more.” 52 The Supreme Court held that under these

circumstances, the plaintiffs had “no concrete stake” in the outcome of the action and lacked

Article III standing. 53

            Here, if Plaintiffs were to win this lawsuit, Medicare would pay for their treatment, and if

they were to lose, Novocure would pay for their treatment. No matter the outcome, Plaintiffs’

treatment will have been covered. Just as in Thole, Plaintiffs lack a concrete stake in the outcome

of the suit and lack standing. 54

       IV. CONCLUSION

            The Court is sympathetic to Plaintiffs’ plight. Plaintiffs suffer from a lethal form of brain

cancer, and under the 2015 LCD, coverage for their necessary, life-extending treatment was

denied. At a time when Plaintiffs should have been concentrating on their treatment and

spending time with loved ones, they instead had to repeatedly file and litigate appeals from

denials of coverage. Unfortunately, Plaintiffs’ harm is not cognizable under Article III and not

redressable by this Court. Defendant’s motion to dismiss will be granted and this action will be

dismissed without prejudice. 55 An order will be entered.



52
     Id. at 1619.
53
     Id.
54
  See also Wheeler v. Travelers Ins. Co., 22 F.3d 534, 538 (3d Cir.1994) (holding that plaintiff lacked standing
because “[plaintiff] never has had anything to gain from this lawsuit” where a private insurance company denied a
claim for healthcare expenses already paid on her behalf by Medicare and she was obligated to remit any payment
she received to Medicare).
55
   See Cottrell v. Alcon Labs., 874 F.3d 154, 164 n.7 (3d Cir. 2017) (“Because the absence of standing leaves the
court without subject matter jurisdiction to reach a decision on the merits, dismissals ‘with prejudice’ for lack of
standing are generally improper.”).
                                                          12
